Title: From John Adams to David Sewall, 12 June 1776
From: Adams, John
To: Sewall, David


     
      Dear Sir
      Philadelphia June 12. 1776
     
     In the Boston Gazette of the 3d. Instant, I have the Pleasure to see your Name among the Councillors, where I have wished to see it, for some Time. That refined Ingenuity and pertenacious Industry, which distinguished my Classmate at Colledge, and my Brother at the Bar, I am sure will be of great service to the Province, at the Councill Board, especially at this Time, when the public Stands so much in Need of the services of her best Men. Your Mathematical and Philosophical Genius, will be agreably entertained with Speculations for the Defence of Places, and the Fortification of the Harbours and seaport Towns.
     Let me Suggest to your Consideration two Objects of Inquiry; the one is Row Gallies and the other is Fire ships. Row Gallies and Floating Batteries, are Engines very formidable to Men of War, because they are So low and small that it is almost impossible for a Man of War to bring her Guns to bear upon them So as to do Execution, and the great Weight of Mettal, which is carried by the heavy Cannon, on board such Gallies and Batteries, tear the Ships to Pieces, and the shot is very sure.
     Fire ships and Rafts, are the King of Terrors to Men of War, when so protected by Row Gallies and floating Batteries, that they cannot grapple them and anchor them by Means of their Boats, and Barges. I have inclosed to your excellent Speaker, a little Treatise upon the Art of making the Compositions and constructing the Vessells. There seems to be Something infernal in this Art. But our quondam Friend Jonathan used to quote from Mat. Prior, “When it is to combat Evil, Tis lawfull to employ the Devil.” There is no greater Evil on Earth or under it than the War that is made upon Us. And We have a Right, and it is our Duty to defend our selves, by such Means as We have.
     There are Such Preparations of Vesseaux de Frizes, Fire ships, Fire Rafts, floating Batteries and Row Gallies in Delaware River, that they would Spread Destruction through any British Fleet, that should attempt to come up here. I wish that Similar Preparations were made in every Seaport in the Mass. Bay.
     After you have done every Thing that is necessary for the Defence of the Colony, and her Sisters, I presume you will turn your Thoughts to the Establishment of a permanent Constitution of civil Government. The Board is so unwieldy a Body to conduct the Executive Part of Government, productive of So much Delay, and unnecessary Trouble, that you will no doubt, choose a Governor. Will you give him a Negative upon your Laws, or only make him Primus inter Pares, at the Board? I suppose the high, free Spirit of our People will demand the latter. But, I must conclude, my Letter, by requesting the Favour of your Correspondence, and assuring you that I am with great Esteem, your Friend and humble Servant
    